DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Patent 2016/0225794, hereinafter referred to as Wang). 
As to claim 1, Wang teaches  1.    An array substrate which comprises a plurality of thin film transistors, each of the plurality of thin film transistors comprising a gate layer, a source/drain layer and a gate insulating layer, the source/drain layer being provided above the gate layer, the gate insulating layer being provided between the gate layer and the source/drain layer, both the gate insulating layer and the source/drain laver comprising a via hole platform, wherein a via hole platform in a gate insulating layer and above the gate layer of one of the plurality of thin film transistors is arranged to at least partially overlap a via hole platform in the source/drain layer of another thin film transistor. [Fig. 1~4]

As to claim 2, Wang teaches  2.    The array substrate according to claim 1, wherein the via hole platform is a metal base. [¶0010]
As to claim 3, Wang teaches  3.    The array substrate according to claim 1, wherein the via hole of the source/drain layer comprises at least one first via hole. [21 Fig. 1~4]
As to claim 4, Wang teaches  4.    The array substrate according to claim 3, wherein the array substrate further comprises a passivation layer disposed on the source/drain layer, wherein the passivation layer comprises at least one second via hole, and the at least one first via hole and the at least one second via hole form a sleeve hole structure. [16 Fig. 1~4]
As to claim 5, Wang teaches  5.    The array substrate according to claim 4, wherein a diameter of the at least one second via hole is larger than a diameter of the at least one first via hole. [21 Fig. 1~4]
As to claim 6, Wang teaches  6.    The array substrate according to claim 5, wherein the gate insulating layer comprises at least one third via hole. [21 Fig. 1~4]
As to claim 7, Wang teaches  7.    The array substrate according to claim 6, wherein the at least one third via hole and the at least one second via hole are formed of the same mask plate. [¶0032]
As to claim 8, Wang teaches  8.   The array substrate according to claim 4, wherein the gate insulating layer and the passivation layer are made of the same non-metal material. [Fig. 1~4; ¶0070]
As to claim 9, Wang teaches  9.   The array substrate according to claim 4, wherein the array substrate further comprises a conductive film covering the source/drain layer and the sleeve hole structure for electrically connecting the gate layer and the source/drain layer. [22 Fig. 1~4]
As to claim 10, Wang teaches  10.  The array substrate according to claim 4, wherein the at least one first via hole and the at least one second via hole are in a shape of an inverted round cone. [21 Fig. 1~4]
As to claim 11, Wang teaches  11.    The array substrate according to claim 5, wherein the at least one first via hole and the at least one second via hole are in a shape of an inverted round cone. [21 Fig. 1~4]
As to claim 12, Wang teaches  12.    The array substrate according to claim 1, wherein the via hole platform in the gate insulating layer and above the gate layer of the one of the plurality of thin film transistors is arranged to completely overlap the via hole platform in the source/drain layer of the another of the plurality of thin film transistors. [21 Fig. 1~4]
As to claim 13, Wang teaches  13. The array substrate according to claim 1, wherein the thin film transistor is provided in a gate driver on array region of the array substrate. [Fig. 1~4; ¶0005]
As to claim 14, Wang teaches  14. The array substrate according to claim 1, wherein a number of the gate insulating layer is one or more. [12 Fig. 1~4]
As to claim 16, Wang teaches  16. A display device comprising an array substrate which comprises a plurality of thin film transistors, each of the plurality of thin film transistors comprising a gate layer, a source/drain layer and a gate insulating layer, the source/drain layer being provided above the gate layer, the gate insulating laver being provided between the gate layer and the source/drain layer, both the gate insulating layer and the source/drain layer comprising a via hole platform, wherein a via hole platform in a gate insulating laver and above a gate laver of one of the plurality of thin film transistors is arranged to at least partially overlap a via hole platform in a source/drain laver of another of the plurality of thin film transistors. [Fig. 1~4]
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claim 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Wang.
As to claim 15, Watts and Belov may not explicitly teach 15. The array substrate according to claim 14, wherein a number of the gate insulating layer is two, which comprises a SiO2 film and a SiNx layer disposed on the SiO2film. 
The Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was made to most commonly known gate insulating materials such as SiO2 film and a SiNx layer
Conclusion
Claims 1-16 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816